DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:
In claim 5, line 7: “mapping electrode” should apparently read --a mapping electrode--.
In claim 8, line 2: “comprises” should apparently read --comprise--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
respective different positions" in line 10 (only “different positions” has previously been recited) and “the signal-values” in line 21 (while signal-values has previously been recited, these signal-values are obtained using the calibration-tool).  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the intrabody locations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected by virtue of their dependence upon claim 1.
Claim 5 recites the limitations "the respective different positions" in line 15 (only “different positions” has previously been recited) and “the signal-values” in line 22 (while signal-values has previously been recited, these signal-values are obtained using the calibration-tool).  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 also recites the limitation “the mapping-electrode” in line 17.  It is unclear if this refers to the mapping-electrode of the calibration-tool or of the investigation-tool.
Claim 8 recites the limitation "the signal-values" in lines 1-2.  It is unclear if this refers to the signal-values obtained by the mapping-electrode in step (i) or the signal-values measured in step (ii).
Claims 6-8 are rejected by virtue of their dependence upon claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (U.S. Pub. No. 2010/0079158 A1; cited in the IDS filed 23 December 2019; hereinafter known as “Bar-Tal”), in view of Harlev et al. (U.S. Pub. No. 2016/0000357 A1; hereinafter known as “Harlev”.
Regarding claim 1, Bar-Tal discloses a method (Abstract; Figs. 1A, 2A), comprising: in a calibration phase 101 ([0082]; [0105]): positioning a calibration-tool 20, comprising a mapping-electrode 30/32/34 and a sensor 22 of a location-measuring system, in an organ of a patient ([0089]-[0092]), tracking the calibration-tool at different positions in the organ using the location-measuring system, and generating a set of 103 that is subsequent to the calibration phase ([0105]): positioning an investigation-tool 21, having a mapping-electrode but no sensor of the location-measuring system, at a location in the organ of the patient ([0013]; [0021]; [0098]), measuring the signal-values at the location using the mapping-electrode of the investigation-tool, and using a subset of the calibration data points, determining coordinates of the location by deriving a respective relation between the signal-values obtained using the mapping-electrode of the investigation-tool and the coordinates of the location, and solving the relation ([0013]-[0014]; [0082]-[0083]; [0098]; [0111]-[0113]).  Bar-Tal fails to expressly disclose that the relation is a nonlinear relation.  Harlev discloses a similar method for tracking a position of a catheter within a patient’s heart cavity (Abstract) comprising generating local field maps by deriving a respective nonlinear relation between obtained electrode values and location coordinates and solving the nonlinear relation in order to determine three-dimensional coordinates with a resolution that fits the required accuracy of the tracking system ([0164]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bar-Tel by deriving and solving the nonlinear relation taught by Harlev in order to determine three-dimensional coordinates with a resolution that fits the required accuracy of the tracking system.

Regarding claim 3, the combination of Bar-Tel and Harlev discloses the invention as claimed, see rejection supra, and Bar-Tel further discloses that measuring the intrabody locations comprises measuring the intrabody locations using a catheter-based magnetic location-tracking system ([0026]; [0081]-[0082]).
Regarding claim 4, the combination of Bar-Tel and Harlev discloses the invention as claimed, see rejection supra, and Bar-Tel further discloses that measuring the signal-values comprises measuring one of voltages and impedances ([0092]; [0096]).
Regarding claim 5, Bar-Tal discloses a system (Abstract; Figs. 1A, 2A), comprising: an interface 52/54 ([0091]), configured to communicate with a calibration-tool 20 and with an investigation-tool 21, both configured to be inserted into an organ of a patient, wherein the calibration tool comprises a mapping-electrode 30/32/34 and a sensor 22 of a location-measuring system ([0089]-[0092]), and wherein the investigation-tool comprises a mapping-electrode but no sensor of the location-measuring system ([0013]; [0021]; [0098]); and a processor 44/46 ([0091]), configured to: in a calibration phase 101 ([0082]; [0105]): track the calibration-tool at different positions in the organ using the location-measuring system and generate a set of calibration data points at the respective different positions, each calibration data point comprising signal-values obtained using the mapping-electrode and a corresponding position measurement of the sensor by the location-measuring system ([0009]-[0012]; [0082]; [0090]; [0117]); and in an investigation phase 103 that is subsequent to the 
Regarding claim 6, the combination of Bar-Tel and Harlev discloses the invention as claimed, see rejection supra, and Harlev further discloses that the processor is configured to solve the nonlinear relation by solving a set of cubic equations ([0164]).
Regarding claim 7, the combination of Bar-Tel and Harlev discloses the invention as claimed, see rejection supra, and Bar-Tel further discloses that the location-measuring system comprises a catheter-based magnetic location-tracking system ([0026]; [0081]-[0082]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Panescu et al. (U.S. No. 5,577,509) teaches a similar method and system using electrodes on catheters inserted within heart tissue, which uses nonlinear cubic equations/algorithms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THADDEUS B COX/Primary Examiner, Art Unit 3791